             Case 4:18-cv-05393-DMR Document 60 Filed 07/12/19 Page 1 of 2




 1   Lori E. Andrus (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone: (415) 986-1400
 4   Facsimile: (415) 986-1474
 5   Attorney for Plaintiff
 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                                OAKLAND DIVISION
10

11     JANE DOE,                                                  CASE NO. 4:18-cv-05393-DMR

12                         Plaintiff,                             DECLARATION OF LORI E.
                                                                  ANDRUS IN SUPPORT OF
13               vs.                                              PLAINTIFF’S ADMINISTRATIVE
14                                                                MOTION TO FILE UNDER SEAL
       STUART DINNIS,                                             EXHIBITS F, H, I, AND
15                                                                PORTIONS OF PLAINTIFF’S
                           Defendant.                             SUPPLEMENTAL BRIEFING IN
16                                                                SUPPORT OF MOTION FOR
                                                                  DEFAULT JUDGMENT
17

18

19        I, Lori E. Andrus, do hereby declare and state as follows:
20          1.     I am a partner in the law firm of Andrus Anderson LLP. I am duly admitted to practice
21   before the courts of the State of California, including the United States District Court for the
22   Northern District of California. I submit this Declaration in support of Plaintiff’s Administrative
23   Motion to File Under Seal Exhibits F, H, I, and portions of Plaintiff’s Supplemental Briefing in
24   Support of Motion for Default Judgment.
25   I. Documents and Information Lodged Conditionally Under Seal Pursuant to Virgin America’s
26     Designations.
27          1.         Plaintiff has filed conditionally under seal Exhibits F, H, I, and portions of Plaintiff’s
28   Supplemental Briefing in Support of Motion for Default Judgment that were designated as
                                                                                         Case No. 4:18-cv-05393-DMR
       ANDRUS DECLARATION ISO PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
             Case 4:18-cv-05393-DMR Document 60 Filed 07/12/19 Page 2 of 2




 1   “Confidential” by Virgin America when produced in response to Plaintiff’s discovery requests

 2   pursuant to the Protective Order, filed October 8, 2018 in the related case.

 3          2.     Plaintiff has accordingly redacted the “Confidential” information that was incorporated

 4   into the briefing and the Declaration of Lori E. Andrus in support.

 5                                        *       *       *

 6          I declare under penalty of perjury that the foregoing is true and correct under the laws of the

 7   State of California.

 8
                                                           Respectfully Submitted,
 9

10   Dated: July 12, 2019                                           /s/ Lori E. Andrus
                                                                      Lori E. Andrus
11
                                                           Lori E. Andrus (SBN 205816)
12                                                         lori@andrusanderson.com
                                                           ANDRUS ANDERSON LLP
13                                                         155 Montgomery Street, Suite 900
14                                                         San Francisco, CA 94104
                                                           Telephone:    (415) 986-1400
15                                                         Facsimile:    (415) 986-1474

16                                                         Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28                                          -2-                  Case No. 4:18-cv-05393-DMR
        ANDRUS DECLARATION ISO PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
